Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 17-BG-119

                        IN RE SQUIRE PADGETT, RESPONDENT.

                                A Member of the Bar
                    of the District of Columbia Court of Appeals
                           (Bar Registration No. 206128)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                (DDN 374-13, et al.)


                               (Decided May 18, 2017)

      Before FISHER and EASTERLY, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: Having found by substantial evidence that respondent Squire

Padgett violated D.C. Rules of Professional Conduct 1.3 (a), (b)(2) & (c); 1.4 (a) &

(b); 1.5 (b); 5.1 (a) & (b) & (c)(2); 8.4 (b), (c), & (d); 1.15 (a) & (d); and 1.16 (d),

as well as D.C. Bar Rule XI, § 2 (b), the Board of Professional Responsibility (“the

Board”) recommended that Mr. Padgett be disbarred from the practice of law in the

District of Columbia. The Board found that Mr. Padgett, among other things,

engaged in intentional misappropriation. This court has a long-standing rule that
                                           2


intentional or reckless misappropriation of client funds will result in disbarment.

See, e.g., In re Viehe, 762 A.2d 542, 544 (D.C. 2000). Additionally, in the course

of representing at least two clients, Mr. Padgett misappropriated client funds and

engaged in repeated acts of dishonesty and misrepresentation by participating in

the scheme to present the false settlement agreements as legitimate.




      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the Court will enter an order imposing the discipline recommended by the

Board upon expiration of the time permitted for filing exceptions.” See also In re

Viehe, 762 A.2d at 543 (“When . . . there are no exceptions to the Board’s report

and recommendation, our deferential standard of review becomes even more

deferential.”). Neither Mr. Padgett nor Disciplinary Counsel has filed an exception

to the Board’s Report and Recommendation.




      Accordingly, it is ORDERED that Squire Padgett is disbarred from the

practice of law in the District of Columbia. We direct Mr. Padgett’s attention to

the requirements of D.C. Bar R. XI, § 14 (relating to disbarred and suspended

attorneys) and § 16 (relating to eligibility for reinstatement).
3


    So ordered.